EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Martin High on 3/24/2021.
The application has been amended as follows:
Claim 1 Line 4 delete “right-middle rod” and substitute --right middle rod--
Claim 1 Line 11 delete “.” and substitute
--,
the back fitting forms five receiving apertures where the central rod, left middle rod, right middle rod, left-side rod, and right-side rod are connected via a resistance fit.--
Claim 2 delete Lines 5-6
		Claims 1-7 are allowed over the art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses a hat frame with a back fitting with five receiving apertures for the central rod, left middle rod, right middle, left-side rod, and right-side rod, in conjunction with the other structural limitations, as set forth in the independent claim.  The use of a hat frame with rods is known in the art of apparel, but the specific back fitting in conjunction with the other structural limitations as claimed by the applicant is novel.  Specifically, prior art Hughes-Mahone (GB 1911215169) found during the updated RCE search, discloses a hat frame with all of the rods and other recited structures meeting the majority of limitations of Claim 1 as recited in the application.  Prior art Taylor (USPN 5406971) discloses the limitations not taught by Hughes-Mahone, specifically the rods as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732